Citation Nr: 1418959	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran served on active duty from December 3, 1958 to January 22,1959, had a period of active duty for training (ACDUTRA) from February 16, 1957 to August 15, 1957, and had service in the Army National Guard thereafter. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appeal was certified to the Board by the RO in Albuquerque, New Mexico.

In January 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Albuquerque, New Mexico.  A transcript of that hearing is included in the claims file.  At the time of the hearing, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

In February 2013, the Board reopened the Veteran's previously denied claim for service connection for a lung disability, and remanded it to seek VA treatment records from the 1960s and 1970s, to obtain any records from the Social Security Administration (SSA), and to provide a VA examination.  The records were not available, but the Veteran was notified of the unavailability, and the addendum opinion was obtained.  Therefore, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 




FINDINGS OF FACT

1.  A chronic lung disease did not begin while the Veteran was on active duty for training from February to August 1957.

2.  The evidence does not show that the Veteran underwent an enlistment physical prior to entering active duty in 1958; and the last physical examination that was of record prior to the Veteran's enlistment in the Army in 1958 was the Veteran's separation physical from the reserves in July 1957, which noted that the Veteran was hospitalized with asthma in 1953.   

3.  The presumption of soundness does not apply to the Veteran's period of active duty in 1958.

4.  The Veteran has not established that his asthma which existed prior to service was permanently aggravated by his less than two months of active duty.

5.  A chronic lung disability, other than asthma, but including COPD, was not diagnosed in service or for many decades after service and the weight of the evidence is against a finding that it is at least as likely as not that any such disability or disease began during service, or was otherwise caused or aggravated by either his military service or by a service connected disability.


CONCLUSION OF LAW

Criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (b), 3.306(a) (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by an April 2007 letter.  

Regarding the duty to assist, the evidence of record includes the Veteran's VA outpatient treatment records, private treatment records, Social Security Administration (SSA) records from a claim filed in April 2000, statements from the Veteran, and several medical opinions.

He was also provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in January 2012.  38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ asked specific questions directed at identifying whether the Veteran's disability began during service or what his symptoms had been since service.  In-service and post-service treatment was also fully discussed. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2); and neither the Veteran nor his representative have disagreed with this conclusion. 

Pursuant to the February 2013 Board remand instructions, the RO sought records from the Kansas City VA Medical Center (VAMC) for the Veteran's treatment records from 1966 to 1974, but negative responses were received.  Such responses noted there are no records for the Veteran dated prior to 2000 and advised to request a search from the Amarillo Health Care System (HCS).  In a September 2013 response, the Amarillo HCS denied having the records.  The RO sought records from SSA that records pertaining to the Veteran's January 1968 claim for disability benefits, but a response was received that the records had been destroyed.

In addition, the VA examiner who conducted the Veteran's April 2011 examination provided an addendum opinion in October 2013.  The opinion reflects that the examiner considered the evidence of record, to include the specified private treatment records, and supported his opinion with a complete rationale that was grounded in evidence germane to the Veteran's claim.  As such, the October 2013 VA addendum opinion is fully adequate and substantially complied with the February 2013 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

In this case, the Veteran is seeking service connection for a "lung disability" which he believes is the result of his military service.  

At his Board hearing in January 2012, the Veteran was asked how his lung disability was related to his military service.  He replied that he got a flu shot in basic training after which he recalled feeling feverish, with coughing, sneezing and wheezing.  He reported that his condition kept getting worse and he was sent to sick call and then taken to the hospital with a high fever.  He indicated that he was hospitalized for approximately three weeks before being sent home.  He stated that he was diagnosed with asthma and with a lung infection in both lungs at the hospital.  When asked if he had experienced any problems with asthma prior to service, he replied that he had been sick before, but he did not believe that he had ever been diagnosed with asthma prior to entering military service.  He stated that he passed all the physical examinations prior to service, and indicated that he had experienced lung problems constantly since service.  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132.  This is known as the presumption of soundness.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where a pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for disability compensation for that disorder, but may bring a claim for disability compensation for aggravation of that disorder.  In the latter case, 38 U.S.C. § 1153 applies and the burden falls on the veteran to establish aggravation. See Wagner v Principi, 370 F.3d 1089, 1096.  Section 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.  If VA cannot do so, the increase is presumed to have been caused by active duty service even in the absence of direct evidence of causation.  In other words, the presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during active duty service.  However, with regard to service during active duty for training, the presumption of aggravation is not applied, and requires direct evidence both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training.   See Smith v. Shinseki, 24 Vet. App. 40 (2010).

In this case, the Veteran entered into active duty for training with the National Guard on February 16, 1957 and he remained on active duty for training until August 15, 1957.  He served in the National Guard until December 3, 1958 when he entered onto active duty with the Army, serving until he was medically discharged on January 22,1959.

These periods will be addressed separately.

The Board will turn first to the Veteran's National Guard service (active duty for training) prior to enlistment in the Army on active duty.  As noted, "service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The term "active military, naval or air service" is further defined as (1) active duty or a period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  

The question is thus whether the Veteran developed a chronic disease during his time on active duty for training in the National Guard.

In October 1956, prior to enlisting in the National Guard, the Veteran underwent a physical examination.  The Veteran's lungs and chest were found to be normal.  Chest x-rays were not requested.  The Veteran entered active duty for training in February 1957 and was returned to the National Guard of Alabama on August 15, 1957.  In April 1957, the Veteran was diagnosed with acute bronchitis, and he was hospitalized for 11 days.  On a discharge physical in July 1957, the Veteran was noted to have been hospitalized with asthma in 1953, with pneumonia in 1955, and with a sore throat in 1955.  His lungs were found to be normal on examination at that time and a chest x-ray was negative.  

As such, while the Veteran was hospitalized during this six month period, the service treatment records do not suggest that any chronic disease began.  The Veteran was diagnosed with bronchitis, but the bronchitis was found to be "acute" providing medical evidence that it was not chronic in nature.  Moreover, the separation physical in July 1957 did not find any active disease that had begun during the reserve service.

The Veteran then enlisted in the army on December 3, 1958.  There is no entrance examination report for the period of active duty, and therefore, the presumption of soundness is not for application.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  In Smith, the Court explained that the presumption of soundness requires that there be an examination prior to entry into the period of service on which the claim is based, and that in the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based. 

An argument could be made that the July 1957 separation physical should be considered an "examination prior to entry," but this examination was conducted nearly a year and a half prior to the Veteran's enlistment onto active duty which would seem to lack the temporal link of examined, accepted and enrolled into service.  After all, the statute does not state examined, waited more than a year, and then accepted and enrolled.  

However, the July 1957 examination did show the Veteran had chronic asthma.  Because the presumption of soundness does not attach, the burden is shifted to the Veteran to establish that his pre-existing lung disability, to include asthma, was permanently aggravated by his time on active duty.  This means that the Veteran at the very least must show that there was a worsening of his asthma during active duty.  As will be discussed, this has not been done.  

The Veteran enrolled on active duty on December 3, 1958.  On December 16, 1958, he was admitted to upper respiratory ward at the Army Hospital at Fort Jackson, with a 48 hour history of cough, dyspnea and wheezing.  It was indicated in the clinical summary that the Veteran was a "known asthmatic" who had experienced a great deal of trouble as a child, but then had undergone a remission until approximately a year and a half earlier, while on active duty for training, he experienced an acute asthmatic attack along with pneumonia.  By December 24, 1958 the Veteran's chest was clear on x-ray and the medical officer planned to present him to a Medical Board at that time, but he developed an upper respiratory infection with increased wheezing and cough together with a fever.  The Medical officer diagnosed the Veteran with pneumonia of the left lung that was cured December 24, 1958; with perennial asthma that existed prior to service; and with vasomotor rhinitis that also existed prior to service.  It was stated that because of the Veteran's pre-existing conditions, he was not felt to be physically qualified for retention.   The Medical Board found that the Veteran's asthma and rhinitis both existed prior to service and that neither condition was permanently aggravated by active duty.

From a review of the service treatment records, it is somewhat unclear whether the Veteran's asthma became symptomatic during his short stint on active duty.  The Veteran was discharged by the Medical Board on account of pre-existing asthma, but he was hospitalized for pneumonia, not for an asthma attack, and there is no suggestion that an asthma attack occurred while the Veteran was on active duty. 

Regardless, even if the Veteran experienced an asthma attack during service, this would not necessarily establish aggravation for VA purposes, as "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  

The issue thus becomes whether the Veteran's pre-existing lung condition was permanently aggravated by his active duty and the lung problems he experienced therein.

The Veteran was separated from service in January 1958.  In February 1959, he filed a claim seeking service connection for asthma and sinusitis.  He was provided with a VA examination in March 1959 at which it was noted that he had experienced perennial asthma while in service.  The Veteran voiced complaints of intermittent obstruction of the nose with postnasal drip and recurring attacks of pain in his right nostril and right maxillary area.  The examiner noted that the Veteran had experienced mild to severe asthma from ages 1-6, but he reported outgrowing it and not experiencing any further trouble.  He reported having one attack of bronchitis while on active duty for training, and while he was hospitalized, he was not diagnosed with asthma at that time.  The Veteran enlisted again in 1958 and came down with an attack of cough and right sided chest pain.  He was hospitalized again and told he had asthma.  The Veteran was then discharged because of that.  

At the time of the VA examination, the Veteran was noted to be experiencing a chronic cough that was productive of up to a pint of white, sometimes colored sputum daily.  He also reported experiencing intermittent obstruction of the nose and occasional pain in the right nostril and right cheek.  The Veteran had reported having had a fever 2-3 times per week and he asserted that he had been losing weight.  He stated that he once coughed up blood approximately three days following discharge from service, but not since.  The Veteran reported using home remedies with several prescribed medications for coughs.  He denied having seen a doctor since service.  The Veteran was diagnosed with a history of bronchial asthma, which was noted to be in remission on the day of the examination, and with vasomotor rhinitis which was perennial.  Chest x-rays were essentially normal and were consistent with chronic asthma.

As such, while the Veteran did voice complaints, there was nothing found at this examination to show that the Veteran's pre-existing asthma was permanently aggravated during his two months on active duty.

Following this examination, there are no treatment records for a number of years.  In an October 2007 statement, the Veteran reported receiving treatment from a VA hospital in Kansas City from 1966 to 1967.  He also reported in a November 2007 statement that he was hospitalized for a lung disability at a VA hospital in Kansas City in November 1967 for three to four months, was released for outpatient treatment, and began receiving SSA disability compensation for the disability in April 1968.  As noted above, there have been unsuccessful efforts made by VA to obtain either a complete set of VA treatment records from the Kansas City VAMC dated from 1966 to 1974 and/or SSA records associated with a January 1968 claim.

There are two records from the VA hospital in Kansas City, dated December 1967 that reflect the Veteran was a patient.  Another December 1967 VA treatment record indicates the Veteran was being treated for cough and wheeze of six or seven weeks prior to admission and was estimated to be released in January 1968.  

In January 1968, a letter from the Richard Cabot Club Clinic noted that the Veteran had been seen on an intermittent basis for his asthma.  It noted that he had been under treatment at the General Hospital and at the VA hospital for presumed pulmonary TB.  In January 1968, Dr. Glass wrote that he had treated the Veteran for bronchitis in 1967.

These records reflect complaints and treatment for the lungs; however, the records neither show, nor suggest, that a lung disability either began during active duty or that the Veteran's pre-existing asthma was aggravated by such service.  Moreover, these records appear more than five years after the Veteran's active duty service ended.  To this end, it is not surprising that the Veteran would continue to experience respiratory problems in the years after service, as it was noted that he had a chronic lung disability, asthma, that existed prior to his ever entering military service. 

In July 2011, Dr. Hillis wrote that he had reviewed the Veteran's records and post-service records, and in his opinion the Veteran's lung disability started after he received a flu infection while in service.  Dr. Hillis reasoned that the Veteran was hospitalized several times while in the military for chronic asthma which all began after the flu injection.  His pre-physical examination was normal, along with his chest x-ray.  He wrote that the Veteran had experienced constant respiratory infections since discharge and now had chronic COPD and was very sensitive to dust and dirt.  He added that the Veteran also experienced bilateral edema in both legs and feet and experienced numbness, tingling and cold sensation.  Dr. Hillis concluded that the Veteran's problems with his lungs and feet, occurred and are a result of his time served in the military.

Having reviewed the claims file, the Board ultimately concludes that this opinion lacks significant probative value.

As an initial point, Dr. Hillis drew no distinction between active duty for training, inactive duty for training, and active duty.  It is unclear what the doctor meant by "service" and whether that included the Veteran's reserve service either before or after his two month stint on active duty.  This distinction is essential to the outcome of this case, as the criteria for service connection change depending on the classification of the service.  

Here, the question on which this case turns is whether the Veteran's pre-existing asthma was permanently aggravated/worsened during his less than two months on active duty.  Dr. Hillis asserts that the Veteran's disability started after a flu shot, but he failed to explain how the flu shot would have caused the pneumonia or permanently aggravated the asthma.  He also failed to specify what was meant by the Veteran's disability.  

There is no dispute that the Veteran was hospitalized during his time on active duty, even for much of his time on active duty, but the fact remains that the evidence at  discharge from the hospital in December1958 shows that the Veteran's chest was clear on x-ray and the medical officer stated that the Veteran's pneumonia of the left lung had been cured.  It was noted that as of January 12, 1959 the Veteran felt quite well and had been afebrile for a long period of time; but, because of the chronicity of his pre-existing asthma, he was not felt to be physically qualified for retention.  As such, there is not an actual showing that the Veteran's asthma had become symptomatic during this short stint of active duty.

The Veteran wrote in his substantive appeal that he did not agree with the conclusion that his condition resolved without residuals, because he was discharged with medication in hand.  However, the mere prescription of medication does not suggest that a condition was not resolved, as it is unclear what the medication was or how long it was prescribed post service.  Moreover, as will be discussed below, the Veteran's statements are found to be unreliable.  

Additionally, the contemporaneous finding in the service treatment records that the Veteran was cured is found to have greater probative value than his statements rendered approximately fifty years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  As such, this comment is not taken to establish aggravation of the Veteran's asthma, or the onset of a chronic lung disease other than asthma.

Dr. Hillis then stated that the Veteran was hospitalized several times while in the military for chronic asthma.  However, as described, the service treatment records show that he was hospitalized on active duty for pneumonia, not asthma, and there is no mention of any flu shot being relevant to the hospital care. 

The Medical Board also specifically concluded that the Veteran's pre-existing asthma and rhinitis were not permanently aggravated by active duty.  While an 
unexplained "X" in a box on a form in a Medical Board report, alone, cannot constitute clear and unmistakable evidence of a lack of aggravation, the Court has stated that it can be used as affirmative evidence of lack of aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 244 (2012).  Here, the presumption of soundness does not apply, meaning that clear and unmistakable evidence is not needed to show that the condition was not aggravated.  Rather, the burden of establishing aggravation falls on the Veteran, and the fact that the medical officers at the time of separation from service found no aggravation provides contemporaneous evidence against the Veteran's claim.  Moreover, this is contemporaneous evidence which effectively refutes Dr. Hillis' opinion and his failure to address it weakens the probative value of his opinion.   

Dr. Hillis also stated that the Veteran had experienced constant respiratory infections since discharge, and indeed at his Board hearing, the Veteran stated that he received constant treatment for his lungs from the day he got out until the present.  However, a review of the Veteran's reserve treatment records from the 1980s and 1990s paints a very different picture, as the Veteran has consistently denied having asthma and only occasionally reports problems with sinusitis.  On a medical history survey completed in November 1980, the Veteran specifically denied any history of asthma, but did note a history of sinusitis.  The medical officer noted that the Veteran occasionally used nose drops.  It was reported that the Veteran had been hospitalized for 10 days in 1959 for pneumonia, but it was found that there were no complications from it.  The Veteran even asserted that while he had been discharged for pneumonia, he had passed a physical a year earlier.  On a medical history survey completed in January 1985, the Veteran specifically denied any history of asthma, and while he did note a history of sinusitis, he reported that he had experienced sinusitis two years earlier and had self-medicated on occasion since then.  On medical history surveys that he completed in March 1989, January 1993 and February 1998, the Veteran specifically denied having then, or having ever had, sinusitis, hay fever, asthma, shortness of breath, chest pain, or chronic cough, among others.  On a medical history survey completed in February 1998, the Veteran again denied asthma, chronic cough, and hay fever, although he did report sinusitis.  The medical officer indicated the Veteran experienced seasonal sinusitis which was treated with over-the-counter medication and was not combat disabling.  

As such, if the Veteran had experienced asthma and lung problems every day since service as he testified in 2012 or as Dr. Hillis asserts, then one would have expected that after experiencing symptoms of asthma daily for multiple decades, he would have marked it on one of the surveys.  His failure to do so means that the Veteran was either disingenuous to the National Guard when he completed the surveys, or he is either a poor historian or disingenuous now.  With regard to the report of sinusitis, the Veteran maintained on one occasion that it had begun several years earlier and resolved with treatment, but at no time did he attempt to link it to his active duty.  As such, to the extent that the Veteran asserts that he has experienced lung problems every day since 1959, his credibility is fully undermined, such that it cannot be taken to provide an accurate representation of the medical facts of his case.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (the Board must assess not only competency of the Veteran's statements, but also their credibility). 

It is also noted that the Veteran denied having ever been diagnosed with asthma at his Board hearing.  However, such a statement is directly contradicted by the evidence of record.  For example, on a hospitalization summary from December 1958, the Veteran was noted to be a "known asthmatic" who had experienced a great deal of trouble as a child.  Likewise, at his VA examination in 1959 the Veteran reported that he had experienced asthma since he was one year old.  Given these clear contradictions, the Veteran is not found to be a reliable historian.

There is no suggestion that Dr. Hillis has treated the Veteran since service. Therefore, to the extent that Dr. Hillis is relying on inaccurate factual histories provided by the Veteran, the evidentiary value of his opinion is greatly curtailed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In February 2012, the Veteran was seen at a VA walk in clinic.  He stated that he had received a flu shot while in the Army in 1957 and then developed fever and other symptoms of flu.  He reported being hospitalized for a couple of weeks and receiving PCN injections.  He states that he developed pneumonia a few weeks later, and asserted that he had experienced problems with his lungs ever since, including pneumonia approximately eight to ten times in the intervening years.  The doctor noted that the Veteran was hospitalized several times while in the Army for lung infections, and noted that he had medical records for these episodes.  The doctor stated that while there was no way to determine that his present respiratory problems were caused by his exposure to the live influenza vaccine and resulting illness, it was certainly in the realm of probability that he did suffer injury as a result.

However, this conclusion that it is the realm of probability is too speculative to provide a sufficient basis upon which to support a grant of service connection.  38 C.F.R. § 3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The doctor also failed to provide any rationale for her conclusion, and the fact remains that the opinion appears to be largely based on the Veteran's lay statements, which, as noted above, are not found to be credible.

VA has obtained several medical opinions to assess whether the Veteran has a chronic lung disability that was aggravated by his military service.

In April 2011, the Veteran underwent a VA examination.  After reviewing the record and examining the Veteran, the examiner opined that it was less likely than not that asthma and/or COPD was either caused by or otherwise the result of acute bronchitis treated in 1957, pneumonia treated in 1959, or rhinitis treated in 1959.  The examiner acknowledged that bronchitis and pneumonia can be more symptomatic and longer lasting in people with asthma than in those without, but he did not believe that either would worsen the underlying condition.  With regard to the question of whether the Veteran's asthma was permanently aggravated during either active duty for training in 1957 or active duty in 1958-59, the examiner found that it was less likely than not that such was the case.  He explained that following the active duty period, no further asthmatic problems were seen for at least four decades.  He also noted that while the Veteran had attributed his hospitalization to a reaction to influenza vaccination, a medical literature review did not list bronchitis/asthma exacerbation as an adverse effect of this immunization, noting that asthmatics were one of the groups especially recommended to be immunized.  

The Board noted that the Veteran appeared to have received some lung or asthma treatment less than four decades after service, albeit still years after separation in the late 1960s.  As such, the Board remanded for clarification of the medical opinion.  

In October 2013, the VA examiner found that it was less likely than not that the Veteran's in-service respiratory diseases requiring hospitalization or his in-service flu shot caused an exacerbation of the asthma which had existed prior to service.  The examiner explained that the Tri-Valent Influenza immunization used since 1945 has been killed virus, and therefore has no potential to cause influenza; and added that current CDC guidelines specifically include asthmatics as a high risk group for whom immunization with the Tri-Valent killed virus vaccine is especially recommended.  

The examiner cautioned that live attenuated influenza virus nasal-spray vaccine is not recommended due to potential for iatrogenic influenza, but he added that such a treatment had only been in use since 2003, which is decades after the Veteran's service.  Moreover, the examiner noted that the Veteran's statement of a severe reaction to influenza shot requiring he go to emergency room was not supported by hospitalization paperwork which described three days-hospitalization for common cold, four days out of the hospital, and then a return with pneumonia and ST.  The examiner acknowledged that bronchiolitis in small infants did increase the risk of subsequent asthma, but explained that pneumonia/acute bronchitis in an adult does not.

The examiner also systematically went through the claims file, noting the Veteran's contention in March 2007 that he had been treated for this condition since service, but the examiner pointed out, as the Board did above, that the Veteran's statements are directly contradicted by his records from the Missouri National Guard from the 1980s.  The examiner acknowledged that there were entries in outpatient treatment records for asthma exacerbations and for COPD in the intervening five decades since discharge.  For example, in 1967, the Veteran had experienced wheezing and cough for six to seven weeks prior to admission, but the examiner explained that this did not show worsening during the Veteran's military service.  

The examiner allowed that the Veteran's timeline may have been correct in that he received a flu shot and subsequently developed pneumonia, but the examiner essentially explained that correlation is not causation.

The examiner also found no support for Dr. Hillis' conclusion in the record.

As described, the evidence simply does not show that the Veteran's asthma, which existed prior to his active duty service in 1958, was permanently aggravated during his time on active duty.  While the Veteran may very well have experienced flare-ups through the years, the permanent aggravation of a pre-existing disease must occur during service, and the fact that it flared-up after service does not warrant a grant of service connection.

To the extent that the Veteran has developed a current lung disability, such as COPD, which did not pre-exist service, the weight of the evidence is against the conclusion that it began during or was otherwise caused by the Veteran's active duty or active duty for training, or that it was caused by a service connected disability.  While Dr. Hillis suggested that all of the Veteran's lung problems were the result of his military service, he provided no medical mechanism or rationale for such a conclusion, and as noted, his opinion has been significantly undermined by the evidence of record such that it is not found to hold evidentiary value.  An opinion was obtained regarding the etiology of the Veteran's COPD, but the VA examiner explained in 2011 that it was less likely than not that the COPD was the result of the Veteran's military service.  

While Dr. Hillis' opinion has been largely discredited, even if it were taken to be credible evidence, the Board must still weigh all of the credible evidence and determine what is the most probative evidence.  Here, the fact remains that the Veteran appears to have experienced asthma his entire life which was not aggravated by military service.  He developed COPD decades after service, and no medical opinion has explained how an episode of pneumonia in 1959 that was cured at that time would cause COPD decades later.  As such, the facts of this case best align with the VA examiner's conclusion, meaning that it is considered to be the most probative evidence of record.  Given this conclusion, service connection for a lung disability other than asthma, but including COPD, is not warranted. 

While the Veteran believes that a current lung disability was caused or aggravated by his active duty service, he lacks the medical training and expertise to provide a complex medical opinion as to etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus in this case. 

As described, the evidence of record is against the Veteran's claim and it is denied.

ORDER

Service connection for a lung disability is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


